By the Court.
He cannot be admitted. In a prosecution against the wife, clearly he could not be a witness, and in testifying to the criminality of the prisoner he must necessarily testify to the criminality of his wife; further he may be interested in laying a foundation by his testimony, for a divorce.
A woman was then offered as a witness, who had been convicted before a justice for stealing some flour, was found guilty and adjudged to pay four shillings, the three-fold damages; the record was produced, and upon objection, was excluded as being infamous.